UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1770



WILHELMINA F. PERRIN,

                                              Plaintiff - Appellant,

          versus


HAZEL O’LEARY, Secretary, United States De-
partment of Energy,

                                               Defendant - Appellee,

          and


SAVANNAH RIVER OPERATIONS OFFICE,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CA-95-1481-1-6)


Submitted:   October 20, 1998             Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Wilhelmina F. Perrin, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Wilhelmina F. Perrin appeals the district court’s order deny-

ing her motion for a new trial. We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Perrin v.

O’Leary, No. CA-95-1481-1-6 (D.S.C. Apr. 22, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2